Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00033-CV

                                        Michael J. FRENCH,
                                             Appellant

                                                  v.

                          NEW HAMPSHIRE INSURANCE COMPANY,
                                       Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-15641
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 20, 2016

DISMISSED FOR WANT OF PROSECUTION

           On March 22, 2016, we notified pro se Appellant Michael J. French that his brief filed on

March 16, 2016, failed to comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 38.1. We recited some of the defects in his brief: e.g., no part of the brief contained

any citations to the clerk’s record, the brief failed to list or cite any authorities to support

Appellant’s arguments, and the brief contained no proof of service. See id. R. 9.5(d), (e).

           We struck Appellant’s brief and ordered him to file an amended brief that corrected the

listed deficiencies and fully complied with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1. We
                                                                                      04-16-00033-CV


warned Appellant that if the amended brief did not comply with our order, we could “strike the

brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file a

brief.” See id. R. 38.9(a); see also id. R. 38.8(a)(1) (authorizing this court to dismiss an appeal if

an appellant fails to timely file a brief).

        On April 8, 2016, Appellant filed an amended brief. The amended brief contains an index

of authorities and other sections required by Rule 38.1 (e.g., Identity of Parties and Counsel, Table

of Contents), but it fails to comply with Rule 38.1. The 624 page brief, including approximately

606 pages of exhibits that do not appear to be from the clerk’s record, refers to the Railway Labor

Act of 1926, a collective bargaining agreement from 2003, a few foreign jurisdiction cases

(without citations), and other materials.

        Appellee moved for summary judgment on the basis that Appellant failed to satisfy the

relevant provisions of the Texas Labor Code, see TEX. LAB. CODE ANN. § 406.071 (West 2015),

and the trial court granted the motion against Appellant. But Appellant’s brief contains no citations

to appropriate authorities and no citations to the record. Contra TEX. R. APP. P. 38.1(i) (requiring

“clear and concise argument for the contentions made, with appropriate citations to authorities and

to the record”). The statement of the case section comprises about six pages of assertions of facts

pertaining to Appellant’s claims, but does not address the summary judgment motion or state how

the trial court erred by granting the motion. The brief does not cite or address section 406.071 of

the Texas Labor Code. Instead, the summary of argument section consists of three sentences

arguing that Appellant’s “case warranted being heard and was never given that right.” There is no

argument section. Contra id.

        Appellant’s brief is wholly inadequate to present any questions for appellate review. See

Ruiz v. State, 293 S.W.3d 685, 693 (Tex. App.—San Antonio 2009, pet. ref’d); Robert L. Crill,

Inc. v. Bond, 76 S.W.3d 411, 423 (Tex. App.—Dallas 2001, pet. denied). We strike Appellant’s
                                                 -2-
                                                                                04-16-00033-CV


amended brief and dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),

38.9(a), 42.3(b).

                                              PER CURIAM




                                             -3-